                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 1 of 25 Page ID #:67



                             1 DOLL AMIR & ELEY LLP
                               GREGORY L. DOLL (SBN 193205)
                             2 gdoll@dollamir.com
                               JAMIE O. KENDALL (SBN 260231)
                             3 jkendall@dollamir.com
                               725 S. Figueroa Street, Suite 3275
                             4 Los Angeles, CA 90017
                               Tel: 213.542.3280
                             5 Fax: 213.542.3281
                             6 Attorneys for Defendant
                               AMAZON.COM SERVICES, INC.
                             7
                                                    UNITED STATES DISTRICT COURT
                             8
                                                  CENTRAL DISTRICT OF CALIFORNIA
                             9
                            10
                                 NS INTERNATIONAL TEXTILES, a               Case No. 2:19-cv-04463-RGK-GJS
                            11   South Korea Corporation,
D OLL A MIR & E LEY LLP




                                                                            District Judge R. Gary Klausner
                            12               Plaintiff,                     Magistrate Judge Gail J. Standish
                            13   v.                                         DEFENDANT AMAZON.COM
                                                                            SERVICES, INC.’S NOTICE OF
                            14   AMAZON.COM SERVICES, INC., a               MOTION AND MOTION TO
                                 Delaware corporation: and DOES 1-10,
                            15   inclusive,                                 DISMISS PLAINTIFF’S
                                                                            COMPLAINT PURSUANT TO
                            16               Defendants.                    FED. R. CIV. P. 12(B)(6);
                                                                            MEMORANDUM OF POINTS
                            17                                              AND AUTHORITIES
                            18                                              [(Proposed) Order Filed
                            19                                              Concurrently Herewith]
                            20                                              Hearing Information:
                            21                                              DATE: September 3, 2019
                                                                            TIME: 9:00 a.m.
                            22                                              COURTROOM: 850
                            23                                              Complaint Filed:      05/22/2019
                            24
                            25
                            26
                            27
                            28
                                                                        1
                                  DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 2 of 25 Page ID #:68



                             1                          NOTICE OF MOTION AND MOTION
                             2 TO ALL PARTIES AND COUNSEL OF RECORD:
                             3          PLEASE TAKE NOTICE that, on Tuesday, September 3, 2019, at 9:00 a.m.,
                             4 or as soon thereafter as this matter may be heard in the Courtroom of the Honorable
                             5 Judge R. Gary Klausner, United States District Judge, Central District of California,
                             6 Roybal Federal Building and U.S. Courthouse, located at 255 East Temple Street,
                             7 Courtroom 850, 8th Floor, Los Angeles, California 90012, Defendant Amazon.com
                             8 Services, Inc. (“Amazon”) by and through its counsel, will and does hereby move the
                             9 Court for an order to dismiss the above-captioned action pursuant to Federal Rule of
                            10 Civil Procedure 12(b)(6) (the “Motion”).
                            11          Specifically, Plaintiff’s Complaint must be dismissed in its entirety for
D OLL A MIR & E LEY LLP




                            12 Plaintiff’s failure to sufficiently plead the First, Second, and Third Causes of Action
                            13 for copyright infringement, vicarious copyright infringement, and contributory
                            14 copyright infringement. Further leave to amend should not be granted, as there is no
                            15 substantial similarity between the patterns at issue as a matter of law, without which,
                            16 Plaintiff cannot state a claim for copyright infringement.
                            17          This Motion is based on this Notice of Motion and Motion, the Memorandum
                            18 of Points and Authorities filed herewith, and all papers, pleadings, documents,
                            19 arguments of counsel, and other materials presented before or during the hearing on
                            20 this motion, and any other evidence and argument that the Court may consider.
                            21 \\
                            22 \\
                            23 \\
                            24 \\
                            25 \\
                            26 \\
                            27 \\
                            28 \\
                                                                             2
                                    DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                           PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 3 of 25 Page ID #:69



                             1                           Compliance with Local Rule 7-3
                             2        This Motion is made following the conference of counsel pursuant to Local
                             3 Rule 7-3, which took place on July 9, 2019.
                             4                                        Respectfully submitted,
                             5   DATED: July 26, 2019                 DOLL AMIR & ELEY LLP
                             6
                             7                                        By: /s/ Jamie O. Kendall
                                                                          GREGORY L. DOLL
                             8                                            JAMIE O. KENDALL
                                                                          Attorneys for Defendant
                             9                                            AMAZON.COM SERVICES, INC.
                            10
                            11
D OLL A MIR & E LEY LLP




                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                        3
                                  DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 4 of 25 Page ID #:70



                             1                                            TABLE OF CONTENTS
                             2                                                                                                                    Page
                             3
                                 NOTICE OF MOTION AND MOTION ................................................................... 2
                             4
                                 MEMORANDUM OF POINTS AND AUTHORITIES........................................... 1
                             5
                                 I.       INTRODUCTION ........................................................................................... 1
                             6
                                 II.      STATEMENT OF RELEVANT FACTS ....................................................... 2
                             7
                                 III.     LEGAL STANDARD ..................................................................................... 3
                             8
                                 IV.      PLAINTIFF’S FIRST CAUSE OF ACTION MUST BE DISMISSED
                             9            BECAUSE IT FAILS TO STATE A CLAIM FOR DIRECT
                                          COPYRIGHT INFRINGEMENT ................................................................... 4
                            10
                                          A.      Plaintiff Does Not Sufficiently Allege Access to the Subject
                            11                    Design by Any Defendant ..................................................................... 4
D OLL A MIR & E LEY LLP




                            12                    1.       Plaintiff Does Not Sufficiently Allege Access by a “Chain
                                                           of Events” ................................................................................... 5
                            13
                                                  2.       Plaintiff Does Not Sufficiently Allege Access by
                            14                             “Widespread Dissemination” ..................................................... 6
                            15            B.      The Subject Design and the Allegedly Infringing Product Are Not
                                                  “Strikingly Similar” .............................................................................. 7
                            16
                                          C.      Plaintiff Will Never Be Able to Allege Substantial Similarity, so
                            17                    Leave to Amend Should Not Be Granted ............................................. 9
                            18 V.         PLAINTIFF’S SECOND AND THIRD CAUSES OF ACTION MUST
                                          BE DISMISSED BECAUSE THEY FAIL TO STATE A CLAIM FOR
                            19            SECONDARY COPYRIGHT INFRINGEMENT ....................................... 13
                            20 VI.        CONCLUSION ............................................................................................. 15
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                              i
                                      DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                             PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 5 of 25 Page ID #:71



                             1                                             TABLE OF AUTHORITIES
                             2                                                                                                                  Page(s)
                             3                                                             CASES
                             4
                               Art Attack Ink, LLC v. MGA Entm’t Inc.,
                             5        581 F.3d 1138 (9th Cir. 2009) ..................................................................... 5, 6
                             6 Ashcroft v. Iqbal,
                                     556 U.S. 662 (2009) .............................................................................. 3, 4, 15
                             7
                               Basile v. Twentieth Century Fox Film Corp.,
                             8       No. CV 14-4263 DMG (JPRx), 2014 WL 12521340 (C.D. Cal. Aug. 19,
                                     2014) .............................................................................................................. 10
                             9
                               Bell Atl. Corp. v. Twombly,
                            10       550 U.S. 544 (2007) ........................................................................................ 3
                            11 Bernal v. Paradigm Talent and Literary Agency,
D OLL A MIR & E LEY LLP




                                     788 F.Supp.2d 1043 (C.D. Cal. 2010)............................................................. 8
                            12
                               Briggs v. Blomkamp,
                            13       70 F. Supp. 3d 1155 (N.D. Cal. 2014) ........................................................ 8, 9
                            14 Briggs v. Sony Pictures Entm't, Inc.,
                                     714 F. App’x 712 (9th Cir. 2018).................................................................... 8
                            15
                               Capcom Co., Ltd v. MKR Group, Inc.,
                            16       No. C 08-0904 RS, 2008 WL 4661479 (N.D. Cal. Oct. 20, 2008) ............... 10
                            17 Cavalier v. Random House, Inc.,
                                     297 F.3d 815 (9th Cir. 2002) ......................................................................... 10
                            18
                               Dumas v. Kipp,
                            19       90 F.3d 386 (9th Cir. 1996). ............................................................................ 9
                            20 Ets-Hokin v. Skyy Spirit, Inc.,
                                      323 F.3d 763 (9th Cir. 2003) ......................................................................... 10
                            21
                               Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc.,
                            22        499 U.S. 340 (1991) ........................................................................................ 4
                            23 Funky Films, Inc. v. Time Warner Entertainment Co.,
                                     462 F.3d 1072 (9th Cir. 2006) ......................................................................... 9
                            24
                               Hoberman Designs, Inc. v. Gloworks Imports, Inc.,
                            25       No. CV 14-6743 DSF (SHX), 2015 WL 10015261 (C.D. Cal. Nov. 3,
                                     2015) .............................................................................................................. 11
                            26
                               Jason v. Fonda,
                            27       526 F.Supp.774 (C.D. Cal. 1982) .................................................................... 7
                            28
                                                                                                ii
                                      DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                             PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 6 of 25 Page ID #:72



                             1 Kittrich Corp. v. United Indus. Corp.,
                                      No. CV 17-06211 DDP (PLAx), 2017 WL 10434389 (C.D. Cal. Oct. 18,
                             2        2017) .............................................................................................................. 10
                             3 Klauber Bros., Inc. v. H & M Hennes & Mauritz LP,
                                    Case No. CV 18-3507-MWF (SSX), 2018 WL 6985316 (C.D. Cal. Dec.
                             4      11, 2018) ...................................................................................................... 6, 7
                             5 L.A. Printex Indus., Inc. v. Aeropostale, Inc.,
                                     676 F.3d 841 (9th Cir. 2012) ........................................................... 4, 8, 10, 12
                             6
                               Lambert Corp. v. LBJC Inc.,
                             7       No. 2:13-cv-00778-CAS(JCGx), 2014 WL 2737913 ..................................... 9
                             8 Mattel, Inc. v. MGA Entertainment, Inc.,
                                     616 F.3d 904 (9th Cir. 2010) ......................................................................... 11
                             9
                               Perfect 10, Inc. v. Visa Int’l Serv. Ass’n,
                            10       494 F.3d 788 (9th Cir. 2007) ......................................................................... 14
                            11 Perfect 10, Inc. v. Yandex N.V.,
D OLL A MIR & E LEY LLP




                                     962 F.Supp.2d 1146 (N.D. Cal. 2013) .......................................................... 14
                            12
                               Queenie, Ltd. v. Sears, Roebuck & Co.,
                            13       124 F. Supp. 2d 178 (S.D.N.Y. 2000) ..................................................... 12, 13
                            14 Rice v. Fox Broadcasting Co.,
                                     330 F.3d 1170 (9th Cir. 2003) ......................................................................... 6
                            15
                               Seals–McClellan v. DreamWorks, Inc.,
                            16       120 Fed. App’x 3 (9th Cir. 2004) .................................................................... 8
                            17 Star Fabrics, Inc. v. DKNY, Inc.,
                                     No. 2:13-CV-07293-ODW, 2014 WL 102809 (C.D. Cal. Jan. 9, 2014) 11, 12
                            18
                               Star Fabrics, Inc. v. Wet Seal, Inc.,
                            19       Case no. 2:14-cv-07163, 2014 WL 12591271 (C.D. Cal. Dec. 2, 2014) 5, 7, 9
                            20 Three Boys Music Corp. v. Bolton,
                                     212 F.3d 477 (9th Cir. 2000) ....................................................................... 4, 7
                            21
                               Unicolors v. NB Brother Corp.,
                            22       Case no. 2:16-cv-02268, 2017 WL 2903189 (C.D. Cal. 2017) .................. 8, 9
                            23 Universal Dyeing & Printing, Inc. v. US Textile Printing, Inc.,
                                    No. CV 09-09132 DDP, 2011 WL 4084557 (C.D. Cal. Sept. 13, 2011) ........ 9
                            24
                               Wongab Corp. v. Nordstrom, Inc.,
                            25      No. CV1702974ABAGRX, 2017 WL 10439833 (C.D. Cal. Sept. 21,
                                    2017) ............................................................................................................ 5, 9
                            26
                                                                      OTHER AUTHORITIES
                            27
                            28 Compendium of Copyright Office Practices § 906.1 (Rev. Sept. 29, 2017) ........... 11
                                                                                                iii
                                      DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                             PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 7 of 25 Page ID #:73



                             1                                                            RULES
                             2
                                 Fed. R. Civ. P. 12(b)(6) ............................................................................................. 3
                             3
                                 Fed. R. Civ. P. 8(a) .................................................................................................... 3
                             4
                             5
                             6
                             7
                             8
                             9
                            10
                            11
D OLL A MIR & E LEY LLP




                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                               iv
                                    DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                           PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 8 of 25 Page ID #:74



                             1                  MEMORANDUM OF POINTS AND AUTHORITIES
                             2          Defendant Amazon.com Services, Inc. (“Amazon”) respectfully submits this
                             3 memorandum of points and authorities in support of its Motion to Dismiss the
                             4 Complaint of Plaintiff NS International Textiles (“Plaintiff”).
                             5 I.       INTRODUCTION
                             6          Plaintiff’s attorneys routinely file materially identical complaints for copyright
                             7 infringement in this District that consistently fall short of the federal pleading
                             8 standards. The instant Complaint is no different, and should be dismissed for its
                             9 failure to plead facts sufficient to state claims for either direct or secondary copyright
                            10 infringement against Amazon.
                            11          Direct copyright infringement requires proof of both: (1) ownership of a valid
D OLL A MIR & E LEY LLP




                            12 copyright and (2) copying of constituent elements of the work that are original.
                            13 Copying may be proven by direct or circumstantial evidence. Circumstantial
                            14 evidence must prove either (a) widespread dissemination of the work or (b) a chain of
                            15 events showing a reasonable possibility that a defendant had access to the copyrighted
                            16 material. Here, Plaintiff’s factual allegations in the Complaint fail to demonstrate any
                            17 concrete facts supporting a reasonable possibility that Amazon had access to
                            18 Plaintiff’s alleged copyrighted design. Further, Plaintiff’s design and the alleged
                            19 infringing product are not “strikingly similar,” such that the legal inference of
                            20 copying can be drawn. Accordingly, Plaintiff’s First Cause of Action must be
                            21 dismissed. Moreover, it must be dismissed with prejudice because the two designs,
                            22 both of which are attached to the Complaint and before the Court, are not
                            23 substantially similar. With no “substantial similarity,” there can be no copyright
                            24 infringement as a matter of law.
                            25          In addition, secondary copyright infringement cannot be established unless an
                            26 underlying cause of action for direct copyright infringement is shown. Here, because
                            27 Plaintiff failed to establish the prerequisite of direct copyright infringement, its claims
                            28 for secondary copyright infringement (i.e., the Second Cause of Action for Vicarious
                                                                             1
                                    DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                           PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 9 of 25 Page ID #:75



                             1 Copyright Infringement and the Third Cause of Action for Contributory Copyright
                             2 Infringement) must be dismissed. Plaintiff’s Second and Third Causes of Action also
                             3 fail for the separate and distinct reason that Plaintiff has not pled a single fact
                             4 supporting the conclusory allegations that Amazon is vicariously or contributorily
                             5 liable for the alleged infringement. For these reasons, which are more fully explained
                             6 below, Plaintiff’s Complaint, and each cause of action therein, should be dismissed
                             7 for failure to state a claim on which relief can be granted, and leave to amend should
                             8 not be granted.
                             9 II.      STATEMENT OF RELEVANT FACTS
                            10          On May 22, 2019, Plaintiff filed its Complaint, alleging that it “is the owner
                            11 and author of a two-dimensional artwork called NS085” (the “Subject Design”). See
D OLL A MIR & E LEY LLP




                            12 Dkt No. 1 (“Compl.”) at ¶ 10. Plaintiff alleges that it applied for a copyright for the
                            13 Subject Design from the Copyright Office and was granted Registration VA 2-026-
                            14 791. Id. at ¶ 11. Plaintiff further alleges that it formatted the Subject Design for use
                            15 on textiles, sampled it, and negotiated sales of fabric bearing the design. Id. at ¶ 12.
                            16 Plaintiff also alleges that Amazon “purchased, sold, marketed, advertised,
                            17 manufactured, caused to be manufactured, imported and/or distributed fabric and/or
                            18 garments comprised of fabric featuring a design which is identical, or substantially
                            19 similar to, the Subject Design.” Id. at ¶ 12; see also id. at ¶ 21 (similar allegations
                            20 regarding alleged infringement through alleged importing, creating, marketing).
                            21          Photographs of the Subject Design are attached as Exhibit A to the Complaint
                            22 and photographs of the allegedly infringing garment are attached as Exhibit C to the
                            23 Complaint – exemplars are cut and pasted below for easy reference as follows:
                            24 \\
                            25 \\
                            26 \\
                            27 \\
                            28 \\
                                                                             2
                                    DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                           PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 10 of 25 Page ID #:76



                             1
                             2     “Subject Design” (Exhibit A)           Examples of allegedly infringing product
                             3                                                            (Exhibit C)
                             4
                             5
                             6
                             7
                             8
                             9
                            10
                            11
D OLL A MIR & E LEY LLP




                            12
                            13
                            14
                            15 Id. at ¶¶ 10, 14.
                            16 III.    LEGAL STANDARD
                            17         Under Rule 8(a), a complaint must contain a “short and plain statement of the
                            18 claim showing that the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). If a
                            19 complaint fails to do this, the defendant may move to dismiss it under Rule 12(b)(6).
                            20 Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain
                            21 sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its
                            22 face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
                            23 Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the
                            24 plaintiff pleads factual content that allows the court to draw the reasonable inference
                            25 that the defendant is liable for the misconduct alleged.” Id. “Factual allegations must
                            26 be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at
                            27 555. Thus, there must be “more than a sheer possibility that a defendant has acted
                            28 unlawfully.” Iqbal, 556 U.S. at 678. “Where a complaint pleads facts that are
                                                                             3
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 11 of 25 Page ID #:77



                             1 ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
                             2 possibility and plausibility’” that the plaintiff is entitled to relief. Id. (quoting
                             3 Twombly, 550 U.S. at 557). “A pleading that offers ‘labels and conclusions’ or ‘a
                             4 formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting
                             5 Twombly, 550 U.S. at 555).
                             6 IV.       PLAINTIFF’S FIRST CAUSE OF ACTION MUST BE DISMISSED
                             7           BECAUSE IT FAILS TO STATE A CLAIM FOR DIRECT
                             8           COPYRIGHT INFRINGEMENT
                             9           A prima facie case for direct copyright infringement requires proof of the
                            10 following two elements: “(1) ownership of a valid copyright, and (2) copying of
                            11 constituent elements of the work that are original.” Feist Publ’ns, Inc. v. Rural Tel.
D OLL A MIR & E LEY LLP




                            12 Serv. Co., Inc., 499 U.S. 340, 361 (1991). A plaintiff may prove the second element
                            13 by direct or circumstantial evidence.1 See L.A. Printex Indus., Inc. v. Aeropostale,
                            14 Inc., 676 F.3d 841, 846 (9th Cir. 2012). Circumstantial evidence of copying requires
                            15 proof of both of the following: “(1) that the defendant had access to the plaintiff’s
                            16 work and (2) that the two works are substantially similar.” Id. (citing Smith v.
                            17 Jackson, 84 F.3d 1213, 1218 (9th Cir. 1996)). Here, Plaintiff’s Complaint fails to
                            18 sufficiently allege access by any defendant to the Subject Design. As a result,
                            19 Plaintiff’s First Cause of Action must be dismissed.
                            20           A.    Plaintiff Does Not Sufficiently Allege Access to the Subject Design by
                            21                 Any Defendant
                            22           “Proof of access requires ‘an opportunity to view or to copy [the] plaintiff’s
                            23 work.’” Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir. 2000)
                            24 (quoting Sid and Marty Krofft Television Prods., Inc. v. McDonald’s Corp., 562 F.2d
                            25 1157, 1172 (9th Cir. 1977)). A plaintiff must demonstrate “a reasonable possibility,
                            26
                            27   1
                                 The Complaint makes no allegation of direct copying. See generally Compl. This is
                            28 because  it cannot so allege, given that, as Plaintiff is no doubt already aware, it was
                               third parties – not Amazon – that actually produced and sold the garment at issue.
                                                                           4
                                     DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                            PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 12 of 25 Page ID #:78



                             1 not merely a bare possibility, that an alleged infringer had the chance to view the
                             2 protected work.” Art Attacks Ink, LLC v. MGA Entm’t Inc., 581 F.3d 1138, 1143 (9th
                             3 Cir. 2009). Access may also be proven by direct or circumstantial evidence. Id.
                             4 Only the circumstantial prong is relevant here, as the Complaint makes no allegation
                             5 of direct access to the Subject Design by any defendant. See generally Compl. To
                             6 adequately allege access by circumstantial evidence, a plaintiff must allege facts
                             7 either: “(1) establishing a chain of events linking the plaintiff’s work and the
                             8 defendant’s access, or (2) showing that the plaintiff’s work has been widely
                             9 disseminated.” Id.
                            10               1.     Plaintiff Does Not Sufficiently Allege Access by a “Chain of
                            11                      Events”
D OLL A MIR & E LEY LLP




                            12         Plaintiff’s attempt to establish access by a chain of events fails to demonstrate a
                            13 reasonable possibility that Amazon or any other defendant had an “opportunity to
                            14 view or to copy” the Subject Design. The Complaint alleges, on information and
                            15 belief, that defendants had access to the design based on access to: (1) Plaintiff’s
                            16 showroom or design library; (2) illegally distributed copies of the design;
                            17 (3) Plaintiff’s strike-offs, swatches, paper CADs and samples; and (4) lawfully
                            18 manufactured garments in the marketplace bearing the design. Compl., ¶¶ 13, 20.
                            19 These allegations amount to no more than a speculative list of the potential ways a
                            20 defendant could have theoretically accessed the Subject Design. Because the
                            21 Complaint fails to allege any concrete facts specifically linking Amazon to the
                            22 Subject Design, Plaintiff has not adequately alleged access by a “chain of events.”
                            23 See Star Fabrics, Inc. v. Wet Seal, Inc., Case No. 2:14-cv-07163, 2014 WL 12591271,
                            24 *4 (C.D. Cal. Dec. 2, 2014) (dismissing complaint for failure to adequately allege
                            25 access via a chain of events where the allegations of access were substantively
                            26 identical to those pled by Plaintiff in the instant case); see also Wongab Corp. v.
                            27 Nordstrom, Inc., No. CV1702974ABAGRX, 2017 WL 10439833, at *5 (C.D. Cal.
                            28 Sept. 21, 2017) (same); Klauber Bros., Inc. v. H & M Hennes & Mauritz LP, Case
                                                                            5
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 13 of 25 Page ID #:79



                             1 No. CV 18-3507-MWF (SSX), 2018 WL 6985316, *4 (C.D. Cal. Dec. 11, 2018)
                             2 (same); Art Attacks Ink, 581 F.3d at 1143-44 (finding no chain of events where the
                             3 plaintiff proffered evidence that one of the defendant’s decision-makers attended a
                             4 county fair where the plaintiff displayed its designs because there was no evidence the
                             5 decision-maker saw the design or visited the fair during the relevant time period).
                             6               2.     Plaintiff Does Not Sufficiently Allege Access by “Widespread
                             7                      Dissemination”
                             8         Plaintiff has also failed to adequately allege access by widespread
                             9 dissemination. In a vague and conclusory fashion, the Complaint alleges that at some
                            10 unspecified time, “Plaintiff formatted the Subject Design for use on textiles, sampled
                            11 the Subject Design, and negotiated sales of fabric bearing the Subject Design.”
D OLL A MIR & E LEY LLP




                            12 Compl. at ¶ 12. Pursuant to relevant case law, these allegations are insufficient to
                            13 plead access by widespread dissemination.
                            14         For example, in Art Attacks, the plaintiff contended there was widespread
                            15 dissemination of the work at issue because: (1) the work was displayed at plaintiff’s
                            16 booth at a county fair where millions attended and in retail stores; (2) the work was
                            17 printed on T-shirts, “which serve as ‘walking billboards,’” of which 2,000 units were
                            18 sold per year; and (3) the work was available to view and purchase via the internet.
                            19 581 F.3d at 1144-1145. The court disagreed, finding the above described
                            20 dissemination was not widespread, and holding that the plaintiff failed to show “more
                            21 than a ‘bare possibility’” of access. Id. at 1145.
                            22         Similarly, in Rice v. Fox Broadcasting Co., the court held that 17,000 videos
                            23 sold over a 13-year period “cannot be considered widely disseminated,” even though
                            24 the plaintiff showed that there was a great deal of publicity surrounding the release of
                            25 the video, various niche publications ran stories about the video, and the video was
                            26 featured on Entertainment Tonight. 330 F.3d 1170, 1178 (9th Cir. 2003).
                            27 / / /
                            28 / / /
                                                                           6
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 14 of 25 Page ID #:80



                             1         Additionally, in Jason v. Fonda, the plaintiff alleged that she sold 2,000 copies
                             2 of her book nationwide, with somewhere between 200-700 of those units sold in
                             3 Southern California, where defendants were located. 526 F.Supp.774, 776 (C.D. Cal.
                             4 1982). The court held that the extent of distribution “create[d] no more than a ‘bare
                             5 possibility’ that defendants may have accessed plaintiff’s book.” Id. at 776-777.
                             6         Here, Plaintiff also fails to allege more than the “bare possibility” that any of
                             7 the defendants, let alone Amazon, may have accessed the Subject Design. For
                             8 example, Plaintiff does not allege the approximate quantity of fabric bearing the
                             9 design that it has allegedly distributed. Nor does Plaintiff allege the approximate
                            10 number of parties in the fashion and apparel industries to whom it has allegedly
                            11 distributed the design—instead, Plaintiff vaguely alleges that it distributed the fabric.
D OLL A MIR & E LEY LLP




                            12 In short, because the Complaint fails to quantify the design’s dissemination in any
                            13 way, it falls short of demonstrating a reasonable possibility of access and must be
                            14 dismissed. See Star Fabrics, Inc., 2014 WL 12591271 at *4 (dismissing complaint
                            15 for failure to adequately allege access via widespread dissemination where the
                            16 allegations of access were identical to those pled by Plaintiff in the instant case);
                            17 Klauber Bros., Inc., 2018 WL 6985316 at *4 (same).
                            18         B.     The Subject Design and the Allegedly Infringing Product Are Not
                            19                “Strikingly Similar”
                            20         Having failed to adequately allege access to the Subject Design, Plaintiff’s
                            21 claims cannot survive dismissal unless the Subject Design and the allegedly
                            22 Infringing Product are “strikingly similar.” They are not. See Compl. at Exs. A, C
                            23 (photographs of the Subject Design and allegedly infringing product).
                            24         Under Ninth Circuit precedent, “substantial similarity is inextricably linked to
                            25 the issue of access.” Three Boys Music Corp., 212 F.3d at 485. Thus, even where a
                            26 plaintiff fails to demonstrate access, the plaintiff may still state a claim for
                            27 infringement by showing that the works are “strikingly similar.” Id. (citing Smith v.
                            28 Jackson, 84 F.3d 1213, 1220 (9th Cir. 1996)). But, “[s]triking similarity is a high
                                                                             7
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 15 of 25 Page ID #:81



                             1 bar.” Briggs v. Blomkamp, 70 F. Supp. 3d 1155, 1167 (N.D. Cal. 2014), aff'd sub
                             2 nom. Briggs v. Sony Pictures Entm't, Inc., 714 F. App’x 712 (9th Cir. 2018). This
                             3 doctrine applies only where the works are “so strikingly similar as to preclude the
                             4 possibility of independent creation.” Bernal v. Paradigm Talent and Literary Agency,
                             5 788 F.Supp.2d 1043, 1052 (C.D. Cal. 2010) (quoting Meta-Film Assoc., Inc. v. MCA
                             6 Inc., 586 F.Supp.2d 1346, 1355 (C.D. Cal. 1984)) (internal quotation marks omitted);
                             7 see also Seals–McClellan v. DreamWorks, Inc., 120 Fed. App’x 3, 4 (9th Cir. 2004)
                             8 (“To show a striking similarity between works, a plaintiff must produce evidence that
                             9 the accused work could not possibly have been the result of independent creation.”)
                            10 (emphasis in orig.); Unicolors v. NB Brother Corp., Case No. 2:16-cv-02268, 2017
                            11 WL 2903189, *5-6 (C.D. Cal. 2017) (“This rule only applies [ ] where ‘as a matter of
D OLL A MIR & E LEY LLP




                            12 logic, the only explanation [for the similarities] between the two works must be
                            13 copying rather than . . . coincidence, independent creation, or prior common
                            14 source.’”) (quoting Nimmer on Copyright § 13.02[B] (2009) (internal quotation marks
                            15 omitted)).
                            16         An objective review of the photos of the Subject Design (see Ex. A to the
                            17 Compl.) and the allegedly infringing product (see Ex. C to the Compl.) demonstrates
                            18 that they are not strikingly similar. In the context of fabric designs, courts must
                            19 examine “the similarities in the objective details in appearance, including, but not
                            20 limited to, the subject matter, shapes, colors, materials, and arrangement of the
                            21 representations.” L.A. Printex, 676 F.3d at 849 (internal quotation marks omitted).
                            22         Here, the Subject Design features a variety of shapes, colors, and patterns (e.g.,
                            23 paisley, floral, tribal, tie dye, geometric), and the overall look and feel of the Subject
                            24 Design and the design on the allegedly infringing garment are completely different.
                            25 Amazon cannot even determine, from a review of the Complaint’s barebones
                            26 allegations and the exhibits attached thereto, what in the Subject Design is alleged to
                            27 have been copied in the allegedly infringing garment. During meet and confer
                            28 communications in advance of this motion, counsel for Plaintiff indicated that the
                                                                             8
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 16 of 25 Page ID #:82



                             1 alleged infringement concerns only the orange/yellow design at the top of Exhibit A
                             2 to the Complaint (the “Specific Subject Design”). Even if one focuses on this
                             3 Specific Subject Design, it is not strikingly similar to the allegedly infringing garment
                             4 – i.e., the patterns are not so similar that “‘it is virtually impossible that the two works
                             5 could have been independently created.’” See Briggs, 70 F. Supp. 3d at 1167 (citing
                             6 4 Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 13.02[B] (2005)).
                             7         Accordingly, because Plaintiff has not adequately pled access, and the Subject
                             8 Design and allegedly infringing pattern are not strikingly similar as a matter of law,
                             9 Plaintiff’s claim for direct copyright infringement must be dismissed. See Star
                            10 Fabrics, 2014 WL 12591271 at *7 (dismissing complaint for plaintiff’s failure to
                            11 adequately allege access or raise an inference of copying based on the designs’
D OLL A MIR & E LEY LLP




                            12 striking similarity); Wongab, 2017 WL 10439833, at *7 (same); Unicolors , 2017 WL
                            13 2903189 at *5-6 (denying summary judgment where plaintiff failed to prove access
                            14 and the designs at issue were not strikingly similar as a matter of law); Lambert Corp.
                            15 v. LBJC Inc., No. 2:13-cv-00778-CAS(JCGx), 2014 WL 2737913 at *4-5 (same).
                            16         C.     Plaintiff Will Never Be Able to Allege Substantial Similarity, so
                            17                Leave to Amend Should Not Be Granted
                            18         When amendment of the complaint will be futile, dismissal with prejudice is
                            19 warranted. Dumas v. Kipp, 90 F.3d 386, 389 (9th Cir. 1996). This case should be
                            20 dismissed with prejudice, given that Plaintiff can never allege “substantial similarity”
                            21 between the Subject Design and the alleged infringing design. If there is no
                            22 substantial similarity, then as a matter of law, there is no copyright infringement. See
                            23 Funky Films, Inc. v. Time Warner Entertainment Co., 462 F.3d 1072, 1076 (9th Cir.
                            24 2006); Universal Dyeing & Printing, Inc. v. US Textile Printing, Inc., No. CV 09-
                            25 09132 DDP, 2011 WL 4084557, at *3 (C.D. Cal. Sept. 13, 2011).
                            26         Where “the copyrighted work and the alleged infringement are both before the
                            27 court, capable of examination and comparison, non-infringement can be determined
                            28 on a motion to dismiss.” Kittrich Corp. v. United Indus. Corp., No. CV 17-06211
                                                                             9
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 17 of 25 Page ID #:83



                             1 DDP (PLAx), 2017 WL 10434389, at *4 (C.D. Cal. Oct. 18, 2017) (citing
                             2 Christianson v. W. Pub. Co., 149 F.2d 202, 203 (9th Cir. 1945)) (acknowledging that
                             3 while in other cases, everyday experience may not be sufficient to enable the court to
                             4 perform the extrinsic test without expert testimony, the court could do so because the
                             5 text, colors and images to be compared were sufficiently ordinary, finding no
                             6 substantial similarity, and granting motion to dismiss); see also Capcom Co., Ltd v.
                             7 MKR Group, Inc., No. C 08-0904 RS, 2008 WL 4661479, at *4-5 (N.D. Cal. Oct. 20,
                             8 2008) (collecting cases determining no substantial similarity as a matter of law). In
                             9 this case, photos of both the Subject Design and the alleged infringing garments are
                            10 attached as exhibits to the Complaint, and are accordingly, properly before the Court
                            11 now for a determination of no substantial similarity as a matter of law.
D OLL A MIR & E LEY LLP




                            12         The Ninth Circuit’s substantial similarity inquiry is made up of an objective
                            13 “extrinsic test” and a subjective “intrinsic test.” L.A. Printex, 676 F.3d at 848.
                            14 However, “in the event that the claim fails when analyzed under the objective
                            15 ‘extrinsic’ prong, [it is] subject to dismissal. Capcom Co., Ltd v. MKR Group, Inc.,
                            16 No. C 08-0904 RS, 2008 WL 4661479, at *5 (N.D. Cal. Oct. 20, 2008); see also
                            17 Basile v. Twentieth Century Fox Film Corp., No. CV 14-4263 DMG (JPRx), 2014
                            18 WL 12521340, at *4 (C.D. Cal. Aug. 19, 2014) (“At the pleadings stage, only the
                            19 objective extrinsic test applies.”).
                            20         The extrinsic test entails “an objective comparison of specific expressive
                            21 elements.” Cavalier v. Random House, Inc., 297 F.3d 815, 822 (9th Cir. 2002).
                            22 “When applying the extrinsic test, a court must filter out and disregard the non-
                            23 protectible elements in making its substantial similarity determination.” Id. Elements
                            24 of a copyrighted work that are not protectable can include standard or stock elements
                            25 flowing from a commonplace idea. Ets-Hokin v. Skyy Spirit, Inc., 323 F.3d 763, 765
                            26 (9th Cir. 2003); see, e.g., L.A. Printex, 676 F.3d at 850 (plaintiff’s image “has
                            27 elements that are not protectable, for example the combination of open flowers and
                            28 closed buds in a single bouquet or the green color of stems and leaves”). “A
                                                                           10
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 18 of 25 Page ID #:84



                             1 geometric shape alone is not eligible for copyright protection.” Hoberman Designs,
                             2 Inc. v. Gloworks Imports, Inc., No. CV 14-6743 DSF (SHX), 2015 WL 10015261, at
                             3 *4 (C.D. Cal. Nov. 3, 2015) (citing Kitchens of Sara Lee, Inc. v. Nifty Foods Corp.,
                             4 266 F.2d 541, 545 (2d Cir. 1959)); see also Compendium of Copyright Office
                             5 Practices § 906.1 (Rev. Sept. 29, 2017) (“The Copyright Act does not protect
                             6 common geometric shapes, either in two-dimensional or three-dimensional form.
                             7 There are numerous common geometric shapes, including, without limitation, straight
                             8 or curved lines, circles, ovals, spheres, triangles, cones, squares, cubes….”).
                             9         “If there is only a narrow range of expression (for example, there are only so
                            10 many ways to paint a red bouncy ball on blank canvas), the copyright protection is
                            11 ‘thin’ and a work must be ‘virtually identical’ to infringe.” Mattel, Inc. v. MGA
D OLL A MIR & E LEY LLP




                            12 Entertainment, Inc., 616 F.3d 904, 914 (9th Cir. 2010). Here, focusing on the
                            13 Specific Subject Design, even assuming Plaintiff has a valid copyright, the scope of
                            14 such copyright protection is thin, as the design is made up of geometrical lines and
                            15 shapes in the public domain, such as semi-circles, ovals, and cones.
                            16         The opinion in Star Fabrics, Inc. v. DKNY, Inc., No. 2:13-CV-07293-ODW,
                            17 2014 WL 102809, at *5 (C.D. Cal. Jan. 9, 2014) (“DKNY”) is helpful. On a motion
                            18 for default judgment, the DKNY court found no substantial similarity between the
                            19 following two distorted chevron fabric patterns:
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                           11
                                  DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 19 of 25 Page ID #:85



                             1 The court stressed that the plaintiff owned a copyright only in the way plaintiff
                             2 represented the chevron design in its work – but not in the chevron design – because
                             3 “copyright protection is given only to the expression of the idea – not the idea itself.”
                             4 Id. (citations omitted). Given that the patterns did not share the same hues, pattern of
                             5 repetition of hues, wavelengths, or entire look and feel, the court found that Plaintiff
                             6 had failed to prove substantial similarity and held there was no copyright
                             7 infringement. Id.
                             8           The district court for the Southern District of New York’s opinion in Queenie,
                             9 Ltd. v. Sears, Roebuck & Co., 124 F. Supp. 2d 178 (S.D.N.Y. 2000) is also instructive
                            10 here.2 In the Queenie case, the court analyzed whether the patterns at issue – both
                            11 incorporating regular and irregular staggered and straight boxes and rips and tears –
D OLL A MIR & E LEY LLP




                            12 were substantially similar. Id. at 180. The court noted that the idea of arranging
                            13 boxes and tears could not be copyrighted, and the scope of plaintiff’s copyright was
                            14 narrow. Id. In its substantial similarity analysis, the court reasoned:
                            15           In this case, it is difficult to extract which particular elements of the
                                         Queenie garment are protectible and which are unprotectible. [fn] For
                            16           example, is it placement of a pink square next to a mauve square? A
                                         smeared green square with an edge touching an orange square? Certainly
                            17           the entire body of copyright law does not revolve around such refined
                                         and impossible distinctions. Common sense would instruct, therefore,
                            18           that it is only the particular expression of the Queenie garment—that is,
                                         the exact expression resulting from the arrangement, colors, textures,
                            19           rips, etc.—that can be protected by the copyright law. In other words,
                                         infringement would result only from a garment virtually identical to
                            20           Queenie's but featuring a different label. In that case, a rose by another
                                         name would still be a rose. The state of the law accords with this
                            21           common sense conclusion. This Court has noted that, “one cannot
                                         copyright a box or a rip.” Queenie, Ltd. v. Notations, Inc. et al., 1999
                            22           WL 1044368, at *5 (S.D.N.Y. Nov.18, 1999). To the extent that works
                                         are similar in ideas and general concepts, those similarities are not
                            23           infringements. See Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1507
                                         (9th Cir.1987). Furthermore, similarity in expression is non-infringing
                            24           when the nature of the creation makes such similarity necessary. See
                                         Past Pluto Prods. Corp. v. Dana, 627 F.Supp. 1435, 1444 (S.D.N.Y.
                            25           1986). This “indispensable copying” is infringing only if the works are
                                         virtually identical. [fn] See Ring v. Estee Lauder, Inc., 874 F.2d 109–110
                            26
                            27   2
                                 See L.A. Printex, 676 F.3d at 850 (Ninth Circuit opinion noting that the Second
                            28 Circuit’s substantial similarity “reasoning, at least in the context of fabric designs, is
                               persuasive, and it guides our comparison of the designs in this case.”).
                                                                          12
                                     DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                            PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 20 of 25 Page ID #:86



                             1         (2d Cir.1989); Deering Milliken, Inc. v. Quaker Fabric Corp., 187
                                       U.S.P.Q. 288, 290 (S.D.N.Y.1975); see also Melville B. Nimmer &
                             2         David Nimmer, Nimmer on Copyright, § 13.03[B][2][b] (“[I]f the only
                                       original aspect of a work lies in its literal expression, then only a very
                             3         close similarity, verging on the identical, will suffice to constitute an
                                       infringing copy.”).
                             4
                             5 Id. at 181. The court compared various specific aspects of each pattern (e.g., the
                             6 colors, the “feel” of the designs, the different sizes of the boxes, and the pronounced
                             7 and bulging look of tears on one, versus the uniform and consistent look of the other).
                             8 Id. at 181-182. Ultimately, the court granted summary judgment for the defendant,
                             9 reasoning that even assuming that the defendant had made a knock-off of the
                            10 plaintiff’s design, the palette of colors, fabric, size, and appearance were sufficiently
                            11 altered to preclude a finding of the substantial similarity necessary for copyright
D OLL A MIR & E LEY LLP




                            12 infringement. Id. at 182.
                            13         As the courts found above in Queenie and DKNY, a comparison of the designs
                            14 at issue here reveal they are not substantially similar – which is fatal to Plaintiff’s
                            15 case. Any similarities between the Specific Subject Design and the allegedly
                            16 infringing garment’s pattern are driven solely by ideas – i.e., nestled and repeating
                            17 geometric lines and shapes. See Attachment 1, detailing the differences between the
                            18 designs. Looking at the protectable elements of each design – there is no substantial
                            19 similarity: the colors are different, the depiction of shapes are different, the spacing is
                            20 different, the line thickness is different, and the overall look and feel of the two
                            21 patterns are different. The complaint should be dismissed with prejudice.
                            22 V.      PLAINTIFF’S SECOND AND THIRD CAUSES OF ACTION MUST BE
                            23         DISMISSED BECAUSE THEY FAIL TO STATE A CLAIM FOR
                            24         SECONDARY COPYRIGHT INFRINGEMENT
                            25         Plaintiff’s claims for vicarious and contributory copyright infringement fail for
                            26 two reasons. First, as demonstrated herein, Plaintiff has not pled a viable claim for
                            27 direct copyright infringement. To establish contributory liability, a plaintiff “must
                            28 first establish direct infringement by third parties because secondary liability cannot
                                                                            13
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 21 of 25 Page ID #:87



                             1 otherwise exist.” Perfect 10, Inc. v. Yandex N.V., 962 F.Supp.2d 1146, 1158 (N.D.
                             2 Cal. 2013). Likewise, “vicarious liability requires an underlying act of direct
                             3 infringement.” Id. Accordingly, because Plaintiff has not stated a claim for direct
                             4 infringement, Plaintiff’s Second and Third Causes of Action for vicarious and
                             5 contributory copyright infringement fail as a matter of law and must be dismissed for
                             6 that reason.
                             7         Second, these claims fail for the additional and distinct reason that Plaintiff has
                             8 not alleged facts sufficient to state claims for either contributory or vicarious
                             9 copyright infringement.
                            10         In order to state a claim for vicarious copyright infringement, a plaintiff must
                            11 allege that a defendant has “(1) the right and ability to supervise the infringing
D OLL A MIR & E LEY LLP




                            12 conduct and (2) a direct financial interest in the infringing activity.” Perfect 10, Inc.
                            13 v. Visa Int’l Serv. Ass’n, 494 F.3d 788, 802 (9th Cir. 2007) (citation omitted). With
                            14 respect to vicarious infringement, Plaintiff concludes without any supporting facts
                            15 that “Defendants, and each of them, are vicariously liable for the infringement alleged
                            16 herein because they had the right and ability to supervise the infringing conduct and
                            17 because they had a direct financial interest in the infringing product.” Compl. at ¶ 28.
                            18 Plaintiff does not identify any other defendant by name, or any person or entity that
                            19 Amazon allegedly “supervised” and does not plead any facts supporting the
                            20 conclusion that Amazon supervised the conduct of said unidentified party. Further,
                            21 Plaintiff does not plead any facts that would support the conclusion that Amazon has
                            22 a direct financial interest in the alleged infringing activity of the unidentified alleged
                            23 infringer.
                            24         In order to state a claim for contributory copyright infringement, a plaintiff
                            25 must allege that the defendant “(1) has knowledge of a third party’s infringing
                            26 activity, and (2) induces, causes, or materially contributes to the infringing conduct.”
                            27 Visa Int’l Serv. Ass’n, 494 F.3d at 795 (internal quotation omitted). Again, the
                            28 Complaint does not identify the alleged direct infringer, much less provide facts
                                                                            14
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
                          Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 22 of 25 Page ID #:88



                             1 supporting the conclusion that Amazon knew of that person or entity’s alleged
                             2 infringement. See Compl. at ¶¶ 32-36 (charging allegations for contributory
                             3 copyright infringement cause of action). Nor does the Complaint allege any facts
                             4 supporting the conclusion that Amazon induced, caused, or materially contributed to
                             5 the unidentified direct infringer’s alleged conduct. See id.
                             6         Plaintiff’s failure to plead facts sufficient to support the elements of
                             7 contributory or vicarious copyright infringement render its Second and Third Causes
                             8 of Action subject to dismissal. See Iqbal, 556 U.S. at 678 (a complaint does not
                             9 suffice “if it tenders naked assertions devoid of further factual enhancement”)
                            10 (citation and internal quotation marks omitted).
                            11 VI.     CONCLUSION
D OLL A MIR & E LEY LLP




                            12         For each of the foregoing reasons, Amazon respectfully requests that the Court
                            13 grant this Motion and dismiss Plaintiff’s Complaint in its entirety without leave to
                            14 amend.
                            15
                            16                                             Respectfully submitted,
                            17   DATED: July 26, 2019                      DOLL AMIR & ELEY LLP
                            18
                            19                                             By: /s/ Jamie O. Kendall
                                                                               GREGORY L. DOLL
                            20                                                 JAMIE O. KENDALL
                                                                               Attorneys for Defendant
                            21                                                 AMAZON.COM SERVICES, INC.
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                            15
                                   DEFENDANT AMAZON’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                          PURSUANT TO FRCP 12(B)(6); MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 23 of 25 Page ID #:89




                       Attachment 1
Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 24 of 25 Page ID #:90
Case 2:19-cv-04463-RGK-GJS Document 13 Filed 07/26/19 Page 25 of 25 Page ID #:91
